DETAILED ACTION
This communication is in response to the claims filed on 11/18/2019. 
Application No: 16/687,095
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
James J. Barta on January 26, 2022.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1.	(Currently Amended) A method of selecting data for privacy preserving machine learning in a trusted execution environment, the method comprising: 
storing training data from a first party;
storing a machine learning model;
storing criteria from the first party or from another party, the criteria including a quality;
selecting the training data to select a first part of the training data to be used to train the machine learning model and select a second part of the training data[[;]] , wherein the selecting is done at least by computing a measure, using the criteria, of [[the]] a contribution of the training ; and 
training the machine learning model using the first part of the training data, such that the second part of the training data is kept private in the trusted execution environment.

2.	(Canceled) 

3.	(Currently Amended) The method of claim 1 wherein the criteria further comprise one or more of: a 

4.	(Original) The method of claim 1 wherein the criteria is suitable for selecting training data according to likelihood of performance of a machine learning model when trained using the selected training data. 

5.	(Original) The method of claim 1 wherein the criteria is suitable for indicating a performance level of a machine learning model.

6.	(Original) The method of claim 1 wherein the criteria is validation data for validating a machine learning task for which the machine learning model is to be trained. 

7.	(Currently Amended) The method of claim 1 wherein the measure is a Shapley value computed using a characteristic function, wherein the characteristic function is equal to the performance of the machine learning model when assessed using the criteria given by party i after the model has been trained using training data available from all the parties in a combination of parties in one of a plurality of possible sets S of parties. 

8.	(Currently Amended) The method of claim 1 wherein there are a plurality of machine learning models. 

9.	(Original) The method of claim 1 comprising computing a measure of contribution of party 1’s training data to the performance of the machine learning model and controlling access to the machine learning model on the basis of the computed measure. 

10.	(Currently Amended) The method of claim 9 wherein the measure of contribution is a Shapley value computed using a characteristic function, wherein the characteristic function is equal to the performance of the machine learning model plus [[the]] a sum of the performance of the machine learning model for each individual party.

11.	(Currently Amended) The method of claim 10 comprising storing a plurality of machine learning models, one per party, and wherein the measure is a Shapley value computed using a characteristic function, wherein the characteristic function is equal to [[the]] a sum of the performance of all the machine learning models plus the sum of the performance of [[each]] the machine learning model for each individual party. 

12.	(Currently Amended) An apparatus for selecting data for privacy preserving machine learning in a trusted execution environment, the apparatus comprising: 
a memory storing training data from a first party;
the memory storing a machine learning model;
the memory storing criteria from the first party or from another party, the criteria including a quality;
a selector configured to select the training data to select a first part of the training data to be used to train the machine learning model and select a second part of the training data,[[;]] wherein the selecting is done at least by computing a measure, using the criteria, of [[the]] a contribution of the training data to [[the]] performance of the machine learning model; and
a training engine configured to train the machine learning model using the first part of the training data, such that the second part of the training data is kept private in the trusted execution environment. 

13-19.	(Canceled)

20.	(New) A system for selecting data for privacy preserving machine learning in a trusted execution environment, the system comprising: 
at least one processor; 

training data from a first party, 
a machine learning model, and 
criteria from the first party or from another party, the criteria including a quality;
a selector, implemented on the at least one processor, configured to select the training data to select a first part of the training data to be used to train the machine learning model and select a second part of the training data, wherein the selecting is done at least by computing a measure, using the criteria, of a contribution of the training data to performance of the machine learning model; and
a training engine, implemented on the at least one processor, configured to train the machine learning model using the first part of the training data, such that the second part of the training data is kept private in the trusted execution environment. 

21.	(New) The system of claim 20, wherein the criteria is suitable for selecting training data according to likelihood of performance of a machine learning model when trained using the selected training data.

22.	(New) The system of claim 20, wherein the criteria is suitable for indicating a performance level of a machine learning model. 

23.	(New) The system of claim 20, wherein the criteria is validation data for validating a machine learning task for which the machine learning model is to be trained.

24.	(New) The system of claim 20, wherein the measure is a Shapley value computed using a characteristic function, wherein the characteristic function is equal to the performance of the machine learning model when assessed using the criteria given by party i after the model has been trained using training data available from all the parties in a combination of parties in one of a plurality of possible sets S of parties.

25.	(New) The system of claim 20, further comprising a plurality of machine learning models including the machine learning model.

26.	(New) The system of claim 20, wherein: 
the selector is further configured to compute a measure of contribution of party 1’s training data to the performance of the machine learning model, and 
the system further comprises an access controller configured to control access to the machine learning model on the basis of the computed measure. 

27.	(New) The system of claim 26, wherein the measure of contribution is a Shapley value computed using a characteristic function, wherein the characteristic function is equal to the performance of the machine learning model plus a sum of the performance of the machine learning model for each individual party. 

28.	(New) The system of claim 27, wherein the memory further stores a plurality of machine learning models, one per party, and wherein the measure is a Shapley value computed using a characteristic function, wherein the characteristic function is equal to a sum of the performance of all the machine learning models plus the sum of the performance of the machine learning model for each individual party.
 
***
 
Reasons for allowance
Claims 1, 3-12 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

claim 1 distinguish features are underlined and summarized below: 
 A method of selecting data for privacy preserving machine learning in a trusted execution environment, the method comprising: 
storing training data from a first party;
storing a machine learning model;
storing criteria from the first party or from another party, the criteria including a quality;
selecting the training data to select a first part of the training data to be used to train the machine learning model and select a second part of the training data , wherein the selecting is done at least by computing a measure, using the criteria, of a contribution of the training data to performance of the machine learning model; and 
training the machine learning model using the first part of the training data, such that the second part of the training data is kept private in the trusted execution environment.


The representative claim 12 distinguish features are underlined and summarized below:
An apparatus for selecting data for privacy preserving machine learning in a trusted execution environment, the apparatus comprising: 
a memory storing training data from a first party;
the memory storing a machine learning model;
the memory storing criteria from the first party or from another party, the criteria including a quality;
a selector configured to select the training data to select a first part of the training data to be used to train the machine learning model and select a second part of the training data, wherein the selecting is done at least by computing a measure, using the criteria, of a contribution of the training data to performance of the machine learning model; and
a training engine configured to train the machine learning model using the first part of the training data, such that the second part of the training data is kept private in the trusted execution environment. 


claim 20 distinguish features are underlined and summarized below:
A system for selecting data for privacy preserving machine learning in a trusted execution environment, the system comprising: 
at least one processor; 
a memory storing: 
training data from a first party, 
a machine learning model, and 
criteria from the first party or from another party, the criteria including a quality;
a selector, implemented on the at least one processor, configured to select the training data to select a first part of the training data to be used to train the machine learning model and select a second part of the training data, wherein the selecting is done at least by computing a measure, using the criteria, of a contribution of the training data to performance of the machine learning model; and
a training engine, implemented on the at least one processor, configured to train the machine learning model using the first part of the training data, such that the second part of the training data is kept private in the trusted execution environment. 


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 12 and 20 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Gur-Yaniv , Barnes and Mohassel teaches following:
 	Gur-Yaniv (US 20210019665 A1) teaches that mechanisms are provided to implement a machine learning framework that operates to register a plurality of machine learning algorithms used to train machine learning models to perform related tasks, and to index the machine learning algorithms to generate and store a machine learning algorithm metadata model for each machine learning algorithm. The machine learning framework receives a user specification of an analytics pipeline task for which a machine learning model is to be trained, and converts the user specification to machine learning algorithm search criteria used to search the index to identify matching machine learning algorithms having a corresponding machine learning algorithm metadata model that matches the machine learning algorithm search criteria. The machine learning framework outputs information describing the matching machine learning algorithms.

Barnes (US 20170091937 A1) teaches methods for assessing a risk of cancer recurrence in a patient based on a holistic integration of large amounts of prognostic information for said patient into a single comparative prognostic dataset. A risk classification system may be trained using the large amounts of information from a cohort of training slides from several patients, along with survival data for said patients. For example, a machine-learning-based binary classifier in the risk classification system may be trained using a set of granular image features computed from a plurality of slides corresponding to several cancer patients whose survival information is known and input into the system. The 

Mohassel (US 11222138 B1) teaches methods for a framework for privacy-preserving machine learning which can be used to obtain solutions for training linear regression, logistic regression and neural network models. Embodiments of the invention are in a three-server model, wherein data owners secret-share their data among three servers who train and evaluate models on the joint data using three-party computation (3PC). Embodiments of the invention provide for efficient conversions between arithmetic, binary, and Yao 3PC, as well as techniques for fixed-point multiplication and truncation of shared decimal values. Embodiments also provide customized protocols for evaluating polynomial piecewise functions and a three-party oblivious transfer protocol.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
	storing criteria from the first party or from another party, the criteria including a quality;
selecting the training data to select a first part of the training data to be used to train the machine learning model and select a second part of the training data , wherein the selecting is done at least by computing a measure, using the criteria, of a contribution of the training data to performance of the machine learning model; and 
training the machine learning model using the first part of the training data, such that the second part of the training data is kept private in the trusted execution environment.
 

Gur-Yaniv teaches that mechanisms are provided to implement a machine learning framework that operates to register a plurality of machine learning algorithms used to train machine learning models to perform related tasks; but failed to teach one or more limitations including, 
storing criteria from the first party or from another party, the criteria including a quality;
selecting the training data to select a first part of the training data to be used to train the machine learning model and select a second part of the training data , wherein the selecting is done at least by computing a measure, using the criteria, of a contribution of the training data to performance of the machine learning model; and 
training the machine learning model using the first part of the training data, such that the second part of the training data is kept private in the trusted execution environment.

Barnes and Mohassel alone or in combination failed to cure the deficiency of Gur-Yaniv.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method of selecting data for privacy preserving machine learning model. Further, in machine learning, in particular deep learning, the main obstacle for training well-performing machine learning models often is the limited availability of sufficient diverse labeled training data. However, the data needed to train good models often exists but is not easy to leverage as it is distributed and owned by multiple parties. For instance, in the medical domain, important data about patients that could be used for learning diagnostic support systems for cancer might be in possession of different hospitals, each of which holds different data from a specific geographical region with different demographics. By pooling the available data, the hospitals could train better machine learning models for their application than they could using only their own data. As all hospitals would benefit from a better machine learning model obtained through data sharing, there is a need for collaborative machine learning. Further, the embodiments described in the present invention solve any or all of the disadvantages of known machine learning systems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645